Slip Op. 15-75

                UNITED STATES COURT OF INTERNATIONAL TRADE

 TYCO FIRE PRODUCTS L.P.,

                       Plaintiff,

                v.                                   Before: Jane A. Restani, Judge

 UNITED STATES,                                      Court No. 08-00194

                       Defendant.




                                         JUDGMENT

       This case having been duly submitted for decision; and the court, after due deliberation,

having rendered a decision herein; now therefore, in conformity with the decision issued in Court

No. 08-00190, Slip Op. 15-74, it is hereby

       ORDERED, ADJUDGED, and DECREED that Defendant United States’ Cross-Motion

for Summary Judgment is GRANTED and Plaintiff Tyco Fire Products L.P.’s Motion for

Summary Judgment is DENIED. Customs’ classification of the subject merchandise under

subheading 7020.00.60, HTSUS, is sustained.




                                                                   /s/ Jane A. Restani
                                                                    Jane A. Restani
                                                                         Judge

Dated: July 10, 2015
       New York, New York